Chief Justice White
delivered the opinion of the court.
Farrell recovered judgment for a small sum against The Denver Publishing Company as damages, and the latter brings the cause here for review.
If error intervened, we are, neverthless, unable to grant relief upon the record before us. No objection was made to the entry of the judgment; nor does the record disclose that a motion for a new trial was filed. We decline to review the record in the absence of an objection to the judgment and assignment of error as to its entry. Pettit v. Mayhew, 43 Colo. 274, 95 Pac. 939; Downing v. Ernst, 40 Colo. 137, 92 Pac. 230.
This is equally true because of the failure to file a motion for a new trial and take the ruling óf the court *492thereon. (Rule 19, Practice and Procedure in Civil Cases, effective September 14,1914.) The relation of remedies to rights is fundamental and cannot be disregarded at will. The powers invested in this court may only be exercised in substantial compliance with the law and rules governing practice and procedure. The judgment is, therefore, affirmed.
Decided February 5th, A. D. 1917.
Rehearing denied April 2, A. D. 1917.
Mr. Justice Garrigues and Mr. Justice Scott concur.